PER CURIAM.
This is an appeal from an order dismissing the amended third party complaint against the City of Ocala.
The motion to dismiss the complaint alleged, inter alia, that § 440.11, which became effective June 19, 1971, prevented suits by third party tort-feasors against an employer. Counsel for the City appellee contended, and we think correctly so, that the cause of action, if any, against the City did not accrue until after the effective date of F.S. § 440.11, F.S.A., that is until the suit was instituted on October 27, 1971.
We agree with the appellees that the question of time of accrual of the cause of action was settled in the case of Mims Crane Service, Inc. v. Insley Manufacturing Company, 226 So.2d 836 (Fla.App.2nd, 1969).
Therefore, upon authority of the Mims case supra, the order dismissing the third party complaint against appellee is hereby
Affirmed.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.